Citation Nr: 1028426	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  03-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
strain, currently rated at 20 percent.  

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a left ankle fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals 
of a right ankle fracture.

4.  Entitlement to service connection for anxiety disorder.

5.  Entitlement to service connection for arthritis of the 
ankles, to include as secondary to service-connected residuals of 
right and left ankle fractures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 
1962, and from February 1964 to September 1993. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded a rating of 10 percent for residuals of a 
right ankle fracture, and denied entitlement to ratings in excess 
of 10 percent for chronic low back strain and residuals of a left 
ankle fracture.  A July 2004 rating decision denied entitlement 
to service connection for anxiety disorder and arthritis of the 
bilateral ankles.  Timely appeals were noted with respect to the 
assigned rating for service-connected residuals of a right ankle 
fracture and the decisions to deny entitlement to increased 
ratings for low back strain and residuals of a left ankle 
fracture and service connection for anxiety disorder and 
arthritis.    

During the pendency of the appeal, the RO awarded an increased 
evaluation for the service-connected low back strain from 10 
percent to 20 percent, effective November 3, 2008.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law or 


regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further held 
that, where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Thus, the 
issue remains in appellate status. 

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on October 30, 2007.  A copy 
of the hearing transcript has been associated with the file.

In March 2008, the Board remanded these issues to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action. 

The issue of entitlement to ratings in excess of 10 percent for 
residuals of right and left ankle fractures is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 3, 2008, chronic low back strain was 
manifested by no more than slight limitation of motion.  It was 
not exhibited by muscle spasm on bending; loss of lateral spine 
motion, unilateral, in a standing position.  

2.  Since November 3, 2008, the Veteran's chronic low back strain 
has been manifested by flexion to 42 degrees; extension to 0 
degrees; lateral flexion to 20 degrees bilaterally; and rotation 
to 20 degrees bilaterally.  It is not manifested by 


ankylosis or flexion of the thoracolumbar spine limited to 30 
degrees or less, nor is there evidence of ankylosis of the 
thoracolumbar spine or symptoms analogous to severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
  
3.  Resolving all doubt in the Veteran's favor, an anxiety 
disorder was incurred as a result of his service.

4.  The Veteran is service connected for residuals of right and 
left ankle fractures.

5.  Resolving all doubt in the Veteran's favor, arthritis of the 
ankles is proximately due to his service-connected right and left 
ankle fractures.  


CONCLUSIONS OF LAW

1.  Prior to November 3, 2008, the criteria for a disability 
evaluation in excess of 10 percent for chronic low back strain 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

2.  Since November 3, 2008, the criteria for a disability 
evaluation in excess of 20 percent for chronic low back strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2009).

3.  An anxiety disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

4.  Arthritis of the ankles is proximately due to service-
connected right and left ankle fractures.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated April 2002, September 2003, and April 
2004, the RO satisfied its duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the 
RO notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In August 2008, the Veteran was 
notified of the way initial disability ratings and effective 
dates are established. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to clarify 
VA's notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Reviewing the April 2002 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased rating 
claim.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claims.  The duties to notify and assist have been met.

Increased Ratings

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disorder. Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  The Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).   Indeed, in this 
case, the Veteran has been assigned a 10 percent disability 
evaluation for low back strain prior to November 3, 2008, and a 
20 percent disability evaluation since November 3, 2008.  The 
analysis in the following decision is therefore undertaken with 
consideration of the fact that different ratings are warranted 
for different time periods.

The Board notes that the Veteran injured his back in a post-
service occupational accident in September 2001.  According to a 
November 2008 VA examination, the injury resulted in a herniated 
disc that is not attributable to the Veteran's service-connected 
low back strain.  However, the examiner also found that it was 
not possible to separate the symptoms caused by the Veteran's 
herniated disc from those caused by his service-connected 
lumbosacral strain.  Where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  As there is no indication here it is possible 
to distinguish the symptoms from the Veteran's herniated disc 
from those of his service-connected low back strain, the Board 
has considered all of his symptoms under the rating criteria 
applicable to lumbosacral strain.  However, the Board finds that 
it is not appropriate to consider the rating criteria applicable 
to intervertebral disc syndrome, because the Veteran's herniated 
disc is unrelated to his service-connected low back strain.  

In addition, the Court has also recently held that a request for 
a TDIU, whether expressly raised by Veteran or reasonably raised 
by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation. Rice 
v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue of whether a 
TDIU is warranted as a result of that disability.  Id.

In this case, the evidence of record reasonably raises the 
question of entitlement to a TDIU, as the Veteran is currently 
receiving a combined disability evaluation of 70 percent, and, as 
will be discussed further, the Board finds that the Veteran is 
entitled service connection for anxiety disorder and arthritis of 
the bilateral ankles.  However, the evidence of record 
establishes that the Veteran is employed on a full-time basis 
with the U.S. Postal Service and is able to effectively discharge 
the duties of his employment.  As there is no evidence of 
unemployability, the Board finds it unnecessary to remand the 
issue of TDIU to the RO for its consideration. Id.

Low Back Strain 

Service connection for chronic low back strain was granted by 
rating decision dated July 1994, and a disability evaluation of 
10 percent was assigned under the former Diagnostic Code 5295 for 
lumbosacral strain.

The Veteran filed a claim for an increased rating for his 
service-connected chronic low back strain in January 2002.  By 
rating decision dated December 2002, entitlement to a rating in 
excess of 10 percent for chronic low back strain was denied.  A 
timely appeal was noted with respect to that decision.  

During the pendency of the Veteran's appeal, the rating criteria 
for disorders of the spine were changed.  The VA General Counsel 
has held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should first 
determine whether  application of the revised version would 
produce retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  
However, if the revised version of the regulation is more 
favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Prior to September 26, 2003, a 10 percent rating was warranted 
for lumbosacral strain with characteristic pain on motion.  A 20 
percent rating was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
warranted for lumbosacral strain that was severe, with listing of 
the whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space; a 40 percent 
evaluation was also warranted when only some of these symptoms 
were present if there was also abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

The Rating Schedule provided a compensable rating for limitation 
of motion of the lumbar spine when that limitation was slight (10 
percent), moderate (20 percent), or severe (40 percent).  
38 C.F.R. § 4.71a DC 5292 (2002).  

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.   The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:
Unfavorable ankylosis of the entire 
spine...........................................................1
00

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
............40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
............30

Forward flexion of the thoracolumbar spine greater than 30  
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the  
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal 
kyphosis...............................20

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that individual 
will be accepted.  Id.

Note 4 provides that each range of motion measurement should be 
rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, the 
entire thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic  respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dispend or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and cervical 
spine segments will be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated as a 
single disability.  Id.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).   However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 38 
C.F.R.    § 4.40.  

a.  Prior to November 3, 2008

According to an October 2001 evaluation provided by the Veteran's 
employer, the U.S. Postal Service, there was tenderness at L5-S1.  
Straight leg raise was negative.  Range of motion was "slightly 
decreased for end range flexion and extension and he has pain 
when arising from a flexed position."  Lateral flexion was 
normal.  Waddell's test for non-organic signs was negative, and a 
motor examination was normal.  

In November 2001, range of motion of the spine was reported as 
"full" with some tenderness at L5-S1.  The Veteran's thigh 
discomfort was also much improved.  There was pain with extension 
from a flexed position.  Reflexes and motor examinations were 
normal.  Sitting straight leg raise was negative.  In December 
2001, the Veteran showed normal gait, no palpable tenderness, 
full range of flexion, extension and lateral bending, and normal 
motor and reflex examinations.  He was able to work regular duty 
at his position with the U.S. Postal Service.  

On VA examination in September 2002, the Veteran reported pain, 
stiffness, weakness, fatigue, lack of endurance, locking and 
instability of the spine.  He had flareups of mild to moderate 
pain which lasted approximately 3 days, which were treated with 
rest and over the counter analgesics.  He could not lift heavy 
weights or certain objects.  On physical examination, however, 
the Veteran was observed to "ambulate well."  There was no 
evidence of atrophy, muscle wasting, spasm or rigidity.  There 
was tenderness in the L3 area.  He could walk 10 feet on his 
heels and toes.  Lateral flexion was to 10 degrees bilaterally 
with some pain; flexion was to 60 degrees, again with pain; and 
extension was to 10 degrees.  Rotation was not tested.  The 
Veteran was able to squat and raise.  There was no evidence of 
limitation of motion due to repetitive motion.  

Electromyography and conducted in September 2003 showed no 
evidence of lumbar radiculopathy, despite the Veteran's reports 
of numbness and tingling in the lower extremities.  A nerve 
conduction study was also negative for entrapment neuropathies, 
large-fiber polyneuropathy, mononeuritis or lumbosacral 
plexopathy.

Intermittent clinical evaluations conducted from 2003 to 2006 
show reports of low back pain and symptoms of radiculopathy.  
During a December 2005 MRI, it was noted that the Veteran "did 
not have classic radiculopathy [symptoms]."  

On VA examination in May 2006, the Veteran reported stiffness and 
weakness in the lumbar spine.  The pain was constant and sharp.  
He had weekly flareups causing intense pain, which lasted 
approximately 1 to 4 days; however, these flareups did not impair 
his employment or his ability to engage in activities of daily 
living.  He used a back brace and could walk 2 to 3 blocks.  He 
had no history of falls.  

On physical examination, there was no edema, ecchymosis, or 
erythema.  There was tenderness of the bilateral paravertebral 
muscles; however, no spasm was noted, and the curvature of the 
Veteran's spine was "normal and symmetrical."  Straight leg 
raising was negative bilaterally.  On range of motion testing, 
flexion was to 20 degrees; extension was to 0 degrees; lateral 
flexion was to 5 degrees bilaterally; and rotation was to 5 
degrees bilaterally.  The Veteran declined to participate in 
repetitive motion testing, indicating that it would cause him too 
much pain.  The examiner noted no neurological manifestations of 
the Veteran's lumbar spine disorder and no episodes of 
incapacitation during the past 12 months.  On Waddell's testing 
for non-organic physical signs, the Veteran was observed to sit 
at 90 degrees of flexion and take off and put on his shoes, 
although this did cause him some "slight" discomfort. 

The Veteran received a general medical examination in June 2007.  
On this examination, flexion was to 90 degrees; extension was to 
10 degrees; lateral flexion was to 20 degrees bilaterally and 
rotation was to 30 degrees bilaterally.  There was no additional 
limitation of motion upon repetitive motion; however, there was 
some pain with repetition.  Motor examination, straight leg 
raising, and Waddell's signs were all negative.  A neurological 
examination was also normal.  

During his October 2007 hearing, the Veteran testified that he 
used a TENS unit for relief of his back pain, and that he guarded 
his movements to prevent episodes of pain.  He had had to alter 
his duties at work to accommodate his back pain.  

A statement from the Veteran's employer was received in October 
2007, indicating that the Veteran had an "outstanding" work 
record but that the duties of his position had been altered to 
accommodate his ankle disabilities.  There was no mention of any 
accommodation made as a result of the Veteran's back disability.  

On review of the record, the Board finds that an evaluation in 
excess of 10 percent is not warranted for the Veteran's service-
connected low back strain under either the former or current 
criteria.   Under the former criteria, there is no evidence of 
symptoms analogous to muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral, in standing position.  
No muscle spasm or loss of lateral spine motion has been shown on 
examination.  Although the Veteran reported weekly flareups of 
pain lasting several days, he reported that these flareups were 
"mild to moderate" and did not interfere with his employment or 
activities of daily living.  Clinical treatment for his lumbar 
spine disorder has been episodic.  Considering the evidence a 
whole, the symptomatology associated with the Veteran's lumbar 
spine disorder does not result in a disability rating in excess 
of 10 percent under the former criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Applying the current criteria to the Veteran's claim, the 
Veteran's disability does not meet the criteria for a rating in 
excess of 10 percent for orthopedic manifestations.  On VA 
examination in September 2002, flexion was limited to 60 degrees 
or no more than slight limitation of motion.  
The Board further finds that range of motion testing conducted in 
May 2006 lacks credibility, and is therefore of limited probative 
value in this matter.  The range of motion found on testing in 
May 2006 ostensibly indicates a limitation of motion sufficient 
to warrant a rating of 20 percent; however, the examiner observed 
that the Veteran was able to flex to 90 degrees with only 
"slight" discomfort upon donning and doffing his shoes, which 
clearly shows a lack of effort on testing and undercuts the 
credibility of the significant limitation of motion exhibited.  
The credibility of the May 2006 range of motion findings are 
called further into question when compared with the findings on a 
June 2007 VA general medical examination, which showed 
essentially normal motion in all arcs.  Moreover, the Veteran's 
employer noted that he was an "outstanding" employee although 
accommodations had been made for his ankle disabilities.  The 
Veteran's employer apparently did not make any accommodation for 
the Veteran's low back strain, which is evidence that the 
Veteran's low back strain results in only mild symptomatology 
outside of an examination setting.  

The Board has considered the Veteran's lay statements concerning 
symptoms of radiculopathy; however, neurological testing 
conducted during the applicable time period has been normal.  
Upon review of all of the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted for orthopedic 
manifestations of low back strain under the current criteria.

The Board has considered whether a higher evaluation is warranted 
on the basis of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  Although the 
Veteran has complained of pain, there is no objective evidence 
that his pain interferes with his daily functions.  The Veteran 
remains employed on a full-time basis and is noted to be an 
"outstanding" employee.  No increased limitation of motion upon 
repetitive use was reported on any examination.  There is not 
adequate pathology or symptoms that would warrant an evaluation 
in excess of 10 percent for functional loss prior to November 3, 
2008.  See DeLuca, 8 Vet. App. 204-7 (1995).

A higher alternative rating is available under the former 
schedular criteria.  However, the limitation of motion of the 
Veteran's spine can only be characterized as "slight" under the 
former DC 5292.  Range of motion was full in November 2001.  
Although there was some limitation of motion on VA examination in 
September 2002, there was no evidence of atrophy, muscle wasting, 
spasm or rigidity, and the Veteran was able to walk on his heels 
and toes.  The Veteran was also able to keep up with the duties 
of his employment and activities of daily living, and received 
only intermittent clinical treatment for his low back pain until 
2006.  As previously noted, range of motion testing conducted in 
May 2006 is of little probative value, and testing conducted in 
June 2007 showed full range of motion.   Thus, the Board finds 
that the Veteran's symptoms more closely approximate the criteria 
for "slight" limitation of motion under the former DC 5292.   

b.  Since November 3, 2008

The Veteran received another VA spine examination in November 
2008.  The claims folder was reviewed.  At the time of testing, 
the Veteran did not have signs of radiculopathy.  The Veteran 
indicated that he occasionally missed work as a result of his 
back disorder.  He used a cane and a back brace.  He could walk a 
half a block and reported a history of falls.  He could not 
participate in heavy lifting, excessive bending, or prolonged 
standing, walking or running.  He was independent in his 
activities of daily living.  

The Veteran was noted to have an antalgic gait upon physical 
examination.  Flexion was to 42 degrees; extension was to 0 
degrees; lateral flexion was to 20 degrees bilaterally; and 
rotation was to 20 degrees bilaterally.  The Veteran could not 
participate in repetitive motion testing due to dizziness.  There 
was mild tenderness to the lumbosacral spine without guarding, 
muscle tenderness or spasm.  There was no postural abnormality or 
ankylosis.  The Veteran gave a poor effort on motor testing but 
the examiner believed his motor skills were intact.  An EMG 
report dated June 2007 showed no evidence of lumbar 
radiculopathy.  The examiner opined that the Veteran's herniated 
disc had occurred as a result of his September 2001 post-service 
occupational injury, but he could not determine which symptoms 
could be attributed to the post-service injury and which could be 
attributed to the low back strain for which the Veteran was 
service-connected.  

The November 2008 examiner appropriately commented on the nature 
of the Veteran's low back disability and provided an opinion as 
to which symptomatology could be attributed to the pre-service 
and post-service incidents.  Although the examiner was ultimately 
unable to make a determination as to the symptomatology that was 
attributable to each injury, the Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Upon review, the Board finds that the Veteran's symptoms have 
more closely approximated the criteria for a rating of 20 percent 
since November 3, 2008.  There is no evidence of ankylosis of the 
spine or flexion limited to 30 degrees or less, nor are there any 
objective neurological or other manifestations which would 
warrant an increased rating under the current criteria.  

Under the former criteria, there is no evidence of ankylosis of 
the thoracolumbar spine or symptoms analogous to severe 
lumbosacral strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, or symptoms on 
par with these criteria.    

The Board has considered whether a higher evaluation is warranted 
on the basis of functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  Although the 
Veteran has complained of pain, there is no objective evidence 
that his pain interferes with his daily functions.  The Veteran 
remains employed on a full-time basis and is noted to be an 
"outstanding" employee.  No increased limitation of motion upon 
repetitive use was reported on any examination.  There is not 
adequate pathology or symptoms that would warrant an evaluation 
in excess of 20 percent for functional loss since November 3, 
2008.  See DeLuca, 8 Vet. App. 204-7 (1995).

A higher alternative rating is available under the former 
schedular criteria.  However, the Board finds that there are no 
symptoms approximating "severe" limitation of motion of the 
spine since November 3, 2008.  While the Veteran is certainly 
limited in his motion, particularly in his extension, the 
Veteran's limitation of motion of the spine does not 
significantly limit him in his employment or activities of daily 
living.  Thus, it cannot be said that the Veteran's limitation of 
motion of the spine is "severe" under the former criteria. 

The Board must address referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service, under 38 C.F.R.§ 
3.321 (b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence of record does 
not demonstrate that the Veteran's service-connected lumbosacral 
strain presented an exceptional or unusual disability picture 
with related factors such as marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of regular schedular standards.  
Consequently, the Board concludes that a remand for consideration 
of the assignment of an extraschedular rating is not warranted in 
this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
this case, the Board finds no provision upon which to assign 
higher evaluations for service connected chronic low back strain 
at any time during the appeal period.

Service Connection for Anxiety Disorder

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving such issue shall be given 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
Veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has been treated for anxiety and depression since 
2003, which he attributes to his service.  He has indicated that 
his anxiety disorder first manifested while on active duty in 
1978.  Review of the Veteran's service treatment records shows 
that he did complain of "feeling uneasy" and that he sometimes 
broke into a sweat while serving aboard the USS Whitney in 1978.  
The Veteran also reported problems with "nerves" in October 
1975.  He is also competent to testify to symptoms of excessive 
anxiety during service.  Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (noting competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.)

The Veteran received a VA mental health examination in November 
2008.  He reported to the examiner that he had had many stressful 
experiences in the military, including participating in demining 
operations and seeing dead bodies.  After interviewing the 
Veteran, the examiner concluded that he had anxiety disorder and 
depression, and found that it was "more likely than not that the 
disorder originated at the time of or was made worse by the 
individual's military service.  The examiner filed an addendum to 
her report in May 2009, indicating that she had reviewed the 
claims folder and that the review did not alter her previous 
opinion.

The record contains a current diagnosis of anxiety disorder, 
medical and lay evidence of anxiety in service, and a nexus 
opinion that is based on a review of the evidence of record.  
Resolving all doubt in the Veteran's favor, the Board finds that 
service connection for anxiety disorder is warranted.

Service Connection for Arthritis of the Ankles as Secondary to 
Service-Connected Right and Left Ankle Fractures

The Veteran has a current diagnosis of arthritis of the ankles, 
which was established by MRI in October 2007.   (Although 
Diagnostic Code 5003, used to rate traumatic arthritis, 
ordinarily requires X-ray evidence of arthritis, the Board will 
concede that arthritis has been appropriately established by MRI 
in this instance).  He asserts that his arthritis is the result 
of fractures of his right and left ankles, for which the Veteran 
is service-connected.  Secondary service connection will be 
granted when a disability is proximately due to or the result of 
a service connected disease or injury.  38 C.F.R. § 3.310.  
Secondary service connection may be established for a disorder 
which is aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The record reflects that the Veteran fractured his right and left 
ankles in 1965, while on active duty.  Subsequent service 
treatment records reflect intermittent reports of pain in the 
feet, ankles and heels.  A November 1989 examination of the 
Veteran's right foot showed tenderness over the lateral side of 
the foot without palpable deformity.  The diagnosis was right 
heel pain and "questionable arthritis."  In December 1989, the 
Veteran had a bone scan of his left ankle which showed "past 
history of trauma" and diagnosed "inflammatory response due to 
[degenerative joint disease]."  The Veteran asserts that he has 
had pain in his ankles since his discharge from active service.

In light of the in-service findings of ankle fracture and 
subsequent notations in the service treatment records of  
degenerative joint disease of the left ankle and "questionable 
arthritis" of the right ankle, the Veteran's testimony 
pertaining  to a continuity of symptomatology since service, his 
extensive service, and the post- service medical findings, the 
Board finds the evidence is at  least in equipoise regarding the 
Veteran's claim that his arthritis of the ankles is the result of 
his service-connected right and left ankle fractures.   Resolving 
all doubt in the Veteran's favor, the Board concludes that 
service connection is warranted.   


ORDER

Entitlement to an increased rating for chronic low back strain, 
currently rated at 20 percent, is denied.  

Service connection for anxiety disorder is granted.  

Service connection for arthritis of the ankles, as due to 
service-connected residuals of right and left ankle fractures, is 
granted.  


REMAND

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In the present case, the Board finds that the 
Veteran's claims for increased ratings for his right and left 
ankle fracture are inextricably intertwined with the claim for 
service connection for arthritis of the ankles, as the rating 
assigned to the Veteran's arthritis of the ankles might have 
bearing upon the appropriate rating for service-connected 
residuals of right and left ankle fractures.   Thus, adjudication 
of the claims for increased ratings for his right and left ankle 
fracture must be held in abeyance pending rating of the Veteran's 
service-connected arthritis of the ankles.   

Accordingly, the case is REMANDED for the following action:

After the Veteran's service-connected 
arthritis of the ankles has been rated, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that is remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals









____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


